Citation Nr: 1336361	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  95-06 053	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 14, 1992, for the grant of service connection for major depression and bipolar disorder.

2.  Entitlement to an effective date earlier than March 29, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted him service connection for major depression and bipolar disorder, retroactively effective from December 14, 1992, and a TDIU retroactively effective from March 29, 2006.  His appeal concerns whether earlier effective dates are warranted.

He had testified in support of his underlying claims for service connection for a psychiatric disorder and TDIU during a hearing at the RO in May 1995 before a local Hearing Officer and more recently in May 2004 before the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington, DC.  This more recent hearing is often and more commonly referred to as a Central Office (CO) hearing.

In May 2008 and September 2011, after he had appealed the effective dates assigned the grants, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

Since, however, there still has not been compliance with the remand directives, the Board regrettably is again remanding these claims to the RO via AMC.

The Board also sees that, in written statements rather recently received at the Board in July 2013, the Veteran alleged entitlement to "back pay compensation for the [service-connected] disabilities not received when he was awarded his 
[service-connected] disabilities."  He indicated he is requesting back pay specifically from February 25, 1985 to August 1, 2006, so from the time when his military service ended.  It is unclear whether these statements concern his earlier effective date claims that are already on appeal.  If they do, then they will be considered when readjudicating these claims on remand.  And, if not, the Board is referring this additional matter to the RO for appropriate action.


REMAND

The Board sincerely regrets the further delay that inevitably will result from this additional remand of these claims, but it must ensure there is a complete record upon which to base a decision so the Veteran is afforded every possible consideration.

In its September 2011 decision, the Board, in part, granted the Veteran a 100 percent schedular rating for his service-connected psychiatric disorder retroactively effective from December 14, 1992, coinciding with the supposed date of receipt of his claim for service connection for this disorder.  In the INTRODUCTION section of that decision, the Board had explained that, given its decision and because the Veteran was seeking an earlier effective date for the grant of service connection for the psychiatric disorder, there remained the possibility that the effective date assigned for his TDIU could precede that date and be even earlier than December 14, 1992.  The Board further explained that, prior to deciding these claims, outstanding records, including from the U. S. Department of Labor and the U. S. Postal Service, needed to be obtained.  The Board indicated that, given the nature of the claims on appeal, it needed to understand the circumstances surrounding the Veteran's August 1991 disability retirement from the U. S. Postal Service.

On remand, the RO/AMC obtained copies of employment records from the U. S. Department of Labor, which revealed the Veteran's last day in pay status was October 16, 1992 and that, as of July 12, 2011, he had been on the Workers' Compensation rolls for more than one year due to disability.  These employment records include a couple of documents from the U. S. Postal Service, one listing certain benefits he had elected while working there and a letter informing him that, as of December 21, 2010, his life insurance coverage was being terminated, but none addressing the circumstances of his disability retirement.  Despite this, the Board's clear instructions in its September 2011 remand and a June 2012 letter from the Office of Personnel Management (OPM) specifically advising VA to contact the Veteran's employing agency at the time of his work injury, the RO/AMC did not follow up by requesting this information directly from the U. S. Postal Service.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on VA's Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  "[W]here... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times, however, when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

Since these claims were in remand status, the Veteran has submitted written statements indicating that, in February 1985, he was discharged from service with a disability.  Allegedly, following his discharge, but due to his disability, he was hired by the U. S. Postal Service and had limited earnings that year.  He claims that, from 1985 to 1987, he received psychiatric treatment and, in April 1986, was injured at work, after which he received no compensation.  He further claims that on May 25, 1989, he was rehired, but because of work restrictions later was fired in February 1990.  Allegedly he was rehired again on August 1, 1991, fired again on August 31, 1991, and since then has not worked.  No attempt has been made to confirm this recounted history by contacting his former employer directly.  This development action is necessary because, according to private treatment records in the claims file, as early as the late 1980s, as alleged, he received treatment for mental health related complaints expressed in conjunction with his physical problems, including those affecting his service-connected back.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the U. S. Postal Service directly for the purpose of obtaining and associating with the claims file information regarding the Veteran's alleged employment there from 1985 to 1991, including the circumstances surrounding his 1985 hiring, May 23, 1989 and August 1, 1991 rehirings, and February 1990 and August 31, 1991 firings or disability retirement.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If either claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


